Citation Nr: 1732122	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-23 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to an initial compensable rating for rhinitis.

5.  Entitlement to service connection for right ear hearing loss.

6.  Entitlement to service connection for tinnitus. 

7.  Entitlement to service connection for a back disability.

8.  Entitlement to service connection for a bilateral arm disability.

9.  Entitlement to service connection for a bilateral elbow disability.
10.  Entitlement to service connection for fingers disability.

11.  Entitlement to service connection for a bilateral knee disability.

12.  Entitlement to service connection for a neck disability.  

13.  Entitlement to service connection for a bilateral wrist disability.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In the April 2012 rating decision, the RO continued and confirmed the Veteran's previously denied claim for bilateral hearing loss and denied entitlement service connection for tinnitus.  In the November 2012 rating decision, the RO denied entitlement to service connection for neck, back, knees, elbows, fingers, wrist, arm, and hypertension.  The November 2012 rating decision also granted service connection for rhinitis and assigned a noncompensable disability rating.  The Veteran timely disagreed with the initial rating assigned.

The Board notes that, also in the November 2012 rating decision, the RO granted service connection for headaches and assigned a 30 percent disability rating.  The Veteran timely disagreed with the initial rating assigned.  In a March 2016 rating decision, the Decision Review Officer (DRO) assigned a 50 percent for headaches.  In a May 2016 statement, the Veteran indicated that he was satisfied with his assigned 50 percent rating for headaches and withdrew his claim.  Accordingly, this matter is deemed withdrawn and is no longer before the Board.

In June 2014 and November 2015, the Veteran provided testimony before a decision review officer (DRO). In February 2017, the Veteran presented sworn testimony during a hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the claims file.

The issues of entitlement to service connection for right ear hearing loss, tinnitus, back, bilateral arm, bilateral wrist, fingers, bilateral elbow, bilateral knee, and neck disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran did not appeal this decision, and new and material evidence was not received within one year after it was issued.

2.  Evidence received since the April 2004 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.
3.  The weight of the competent, persuasive evidence establishes that the Veteran does not have current left ear hearing loss as defined by VA. 

4.  The weight of the competent, persuasive evidence establishes that hypertension did not manifest during service or within one year after separation from service, and that hypertension is not related to active service.

5.  Throughout the appeal period, the Veteran's rhinitis has been manifested by drainage, runny nose, runny, nasal congestion, itchy eyes, and coughing up mucous; but did not nearly approximate greater than a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, without polyps.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision that denied the Veteran's claim for entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  Since the April 2004 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for entitlement to service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1131, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

4.  The criteria for entitlement to service connection for hypertension are not met.  38 U.S.C.A. §§1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

5.  The criteria for an initial compensable rating for rhinitis are not met. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Code (DC) 6522 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As the Board is granting the application to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss, further discussion of the VCAA as to that issue is unnecessary.

The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in March 2011 and August 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  In the August 2012 letter, the RO also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the United States Court of Appeals for Veterans Claims (Court) that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  The RO obtained the Veteran's service treatment records (STRs), as well as VA and private treatment records in furtherance of his claims.  Specifically, as his left ear hearing loss claim, the Veteran was afforded a VA examination in April 2011 with an opinion obtained in March 2012.  As to the service connection claim for hypertension, the Veteran was afforded a VA examination in November 2012.  With regard to the increased rating claim for rhinitis, the Veteran was afforded examinations in September 2012 and November 2015.  The Board finds that theses VA examination report are adequate because they are based on consideration of the Veteran's prior medical history and described the disabilities in sufficient detail to allow the Board to make fully informed evaluations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board finds that there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the claims being decided herein.

II.  New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previous and final disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is not available to corroborate it.  Id; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). 

The Veteran's original claim for service connection bilateral hearing loss was denied in an April 2004 rating decision, on the basis that his bilateral hearing loss neither occurred in nor caused by service.  He did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance.  

Accordingly, the April 2004 rating decision is final.  See 38 U.S.C.A. § 7105(c); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the April 2004 rating decision consisted of STRs and VA treatment records dated in 2004, which documented the Veteran's complaints of decreased hearing since his military service.  

In December 2008, the Veteran submitted a claim for entitlement to service connection for bilateral hearing loss.    

Since the RO's April 2004 denial, the relevant evidence includes an April 2011 VA examination and March 2012 opinion, VA treatment reports, and an April 2011 statement from the Veteran's spouse. 

Specifically, the Veteran's spouse's statement dated in April 2011 reveals that she witnessed the Veteran's decreased hearing since service.  Moreover, the Veteran's VA treatment reports show that he continued seeking treatment for his bilateral hearing loss symptoms.  See, e.g., VA treatment record dated in March 2016.

The above reflects that there is new evidence that relates to the basis for the prior denial.  Most significantly, the Veteran's spouse's statements concerning the Veteran's continuity of symptomatology since had not previously been considered.  The Board finds that the evidence now showing lay evidence describing continuity of symptoms combined with post service medical evidence of treatment for bilateral hearing loss meet the low threshold of 38 C.F.R. § 3.156 and is new and material evidence to reopen the Veteran's claim.  Lay evidence concerning continuity of symptoms after service, which in this context is presumed credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Accordingly, the Board finds that the evidence received since April 2004 is new and material evidence, and the reopening of the claim of service connection for a bilateral hearing loss disability is warranted. 

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

A.  Left Ear Hearing Loss

The Veteran seeks service connection for left ear hearing loss.

Hearing loss disability for VA purposes is defined by regulation.  For the purpose of applying the laws administered by the VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. Hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a chronic disease subject to presumptive service connection.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Thus, a necessary element for establishing any claim for entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  There is no bright line rule prohibiting consideration of evidence dated prior to the claim.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

The Veteran claims that his left ear hearing loss is due to his military service.  Specifically, he asserts that during the course of his military occupational specialty (MOS) as a medical assistant and his basic training he was exposed to loud noises such a grenades and artillery.  See Board hearing transcript dated in February 2017.  

The Veteran's DD-214 Form confirms that his MOS was a medical assistant and that he was a recipient of marksman (rifle) badge and sharpshooter (grenade) badge.  Thus, the Board has no reason to dispute the Veteran's credible statements concerning in-service noise exposure, as his military duties and training would reasonably include regular exposure to grenades and artillery.  38 U.S.C.A. § 1154(a)(2016).

Post-service medical evidence shows the Veteran's generalized complaints of left ear hearing loss; however, medical evidence is absent any indication of left ear hearing loss as defined under 38 C.F.R. § 3.385.  See, e.g., VA treatment record dated January 2004.  Notably, in the January 2004 VA treatment records, a VA treatment provider a diagnosis of left ear hearing loss; however, no audiological pure tone thresholds were provided.

To this end, in an April 2011 VA audiological examination report, audiological pure tone thresholds, in decibels in the left ear, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
20
15
20

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.

The April 2011 VA audiological report fails to show left ear hearing thresholds of 40 decibels or greater, or thresholds of 26 decibels or higher at three frequencies.  Furthermore, his left ear speech recognition score was not less than 94 percent.  Thus, the Veteran does not meet VA's requirements for the left ear hearing loss disability.

In sum, the evidence fails to demonstrate that the Veteran meets VA's requirements for left ear hearing loss.  There are no other audiological findings of record.  The competent evidence of record fails to show left ear hearing loss as defined under 38 C.F.R. § 3.385.

As indicated above, Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §1131.  As such, an essential element of a service connection claim is the establishment of a current disability.  The audiometric evidence reflects that the Veteran does not meet the regulatory definition of a hearing loss disability and therefore has not met the current disability element required to establish entitlement to service connection for left ear hearing loss.
 
In reaching the above conclusion, the Board has not overlooked the Veteran's statements concerning his left ear hearing loss.  However, VA has determined that hearing loss only constitutes disability for VA compensation purposes if it meets specific audiometric criteria.  As those criteria have not been met, the Veteran's statements do not warrant a different result.

Consequently, the claim for service connection for left ear hearing loss must be denied.

B.  Hypertension

The Veteran seeks service connection for hypertension. 

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm. or greater, or systolic blood pressure is predominantly 160 or more.  38 C.F.R. § 4.104, DC 7101 n.1 (2016).  A diagnosis of hypertension "must be confirmed by readings two or more times on at least three different days."  Id.  The requirement of multiple blood pressure readings to be taken over multiple days as specified in Note (1) of DC 7101 applies to confirming the existence of hypertension.  Gill v. Shinseki, 26 Vet. App. 386, 391 (2013).

In addition, certain chronic diseases, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101 (3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101 (3) or 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that his hypertension is related to his high blood pressure during service.  

STRs spanning from March 1976 to March 1978 includes blood pressure measurements taken as a routine part of medical care.  For instance, the Veteran's STRs include the following blood pressure readings: 118/ 80, 120/80, 114/74, and 100/64.  See, e.g., separation examination report dated February 1978.  While there were some elevated blood pressure readings over the course of the Veteran's service, all of his blood pressure readings were below the minimum levels of systolic and diastolic readings required to show hypertension and thus did not meet VA's definition of hypertension.  See 38 C.F.R. § 4.104, DC 7101 n. 1.  Furthermore, the STRs do not contain any notations relating to symptoms, treatment, or diagnosis of hypertension. 

Post-service evidence shows in a January 2004 VA treatment record, the Veteran's blood pressure reading was 100/40; notably, at that time he was diagnosed with hypertension and was treated with medication. 

An October 2011 VA treatment record shows a blood pressure reading of 161/103.

Thereafter, VA treatment records from 2013 to 2015 show that the Veteran continued to take hypertensive medication without incident.  Blood pressure readings from these records did not include readings meeting VA defined hypertension.  38 C.F.R. § 4.104, DC 7101 n.1; see also VA treatment records dated in November 2015, March 2016, May 2016, June 2016, and July 2016.  

In a November 2012 opinion, a VA physician reviewed the Veteran's claims file and opined that the Veteran's hypertension is less likely as not related to his military service.  In the VA physician's rationale for her negative opinion she noted the Veteran's blood pressure readings during service and indicated that the Veteran was not diagnosed with hypertension during service.  The VA physician noted that although the Veteran's blood pressure in June 1976 was 120/80, his blood pressure readings were within normal limits.  The VA physician also stated that there is no evidence that the Veteran was diagnosed with hypertension within one year of his discharge from service.  The VA physician pointed out that the Veteran filed a VA compensation claim in 2003 and did not claim service connection for hypertension at that time.  The VA physician indicated that in a January 2004 VA treatment record, a blood pressure reading was recorded as 140/100 and hypertension was diagnosed at that time.  The VA physician concluded that based on the lack of a hypertension diagnosis or elevated blood pressure during service and years after, his current hypertension is not related to his military service. 

In a September 2012 lay statement, the Veteran's friend indicated that she has known the Veteran for 25 years and during that time he has complained of high blood pressure. 

During the February 2017 Board hearing, the Veteran testified that he was having "symptoms" after service but was unsure "what was going on" and that he sought treatment for his high blood pressure in 2004 and was diagnosed  with hypertension at that time.

For the following reasons, the Board finds that entitlement to service connection is not warranted. 

As indicated above, although the Veteran was diagnosed with hypertension in January 2004, the January 2004 blood pressure reading did not meet VA's defined hypertension.  After that date, the Veteran's hypertension was controlled with medication, except in October 2011 when the Veteran's blood pressure reading was 161/103.  To this end, the Veteran acknowledges that he was not diagnosed with hypertension until many years after service.  See Board hearing transcript dated in February 2017.  Moreover, although the Veteran testified during the February 2017 hearing that he experienced "symptoms" following service; he did not specify when his symptoms began or for how long.  The Veteran's statements concerning his symptoms were general and vague.  Notably, during the hearing, the Veteran stated that he had "symptoms," however, he did not seek treatment until 2004.  Moreover, although a lay statement dated in September 2012 asserts that the Veteran has had high blood pressure since 1987, that is many years following the Veteran's discharge from the military.  Thus, the Board finds that the evidence shows that the Veteran's hypertension did not manifest within one year after service or for many years thereafter.  The Board finds that the Veteran's general assertions that he had "symptoms" following service is not enough to establish that his hypertension manifested within one year after service or that he had continuity of symptomatology beginning in service and since.  38 C.F.R. § 3.303(b), 3.307, 3.309(a).  

Moreover, the November 2012 VA medical opinion weighs against a direct nexus to service, manifestation within the first post service year, or continuity of symptomatology for chronic disease.  The Board finds that the November 2012 VA opinion is probative as to whether the Veteran's hypertension is related to his military service.  The November 2012 VA physician provided a detailed rational with an accurate recitation of the Veteran's medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).  For these reasons, the Board finds the evidence to weigh against a nexus to service on a direct, presumptive, or continuity of symptomatology basis.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).

As to the Veteran's statements asserting a nexus between his current hypertension and service, this is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Consequently, the Veteran's statements in this regard are not competent.  To the extent they are competent, the Board finds that the specific, reasoned opinion of the November 2012 VA examiner is of greater probative weight than the Veteran's more general lay assertions.

For the above stated reasons, the preponderance of the evidence weighs against the claim for service connection for hypertension.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for service connection for hypertension must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  Higher Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran asserts that he is entitled to a compensable rating for his service-connected rhinitis.

The Veteran's rhinitis is assigned a noncompensable rating under DC 6522.

Under DC 6522, a 10 percent rating is merited when there are no polyps, but there is greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is merited when allergic or vasomotor rhinitis with polyps.  3 8 C.F.R. § 4.97, DC 6522.

This rating code does not contain provisions for a zero percent evaluation. In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Turning to the evidence of record, the Veteran was afforded a VA examination in September 2012.  The Veteran reported headaches and nasal congestion.  He denied nasal trauma, facial swelling, and loss of smell.  Upon physical examination, the examiner found that there was no evidence of an obstruction greater than 50 percent of the nasal passage on both sides, or complete obstruction on one side, due to rhinitis.  There was not permanent hypertrophy of the nasal turbinates or nasal polyps.  A September 2012 x-ray report showed normal sinuses.  The examiner diagnosed rhinitis.  The examiner opined that the Veteran's rhinitis does not impact his ability to work. 

In a November 2012 DRO conference report, the Veteran reported drainage, runny nose, runny, itchy eyes, and coughing up mucous.  

The Veteran was afforded a VA examination in November 2015.  The Veteran reported nasal congestion.  He denied nasal trauma, facial swelling, and loss of smell.  Upon physical examination, the examiner found that there was no evidence of an obstruction greater than 50 percent of the nasal passage on both sides, or complete obstruction on one side, due to rhinitis.  There was not permanent hypertrophy of the nasal turbinates or nasal polyps.  The examiner diagnosed rhinitis.  The examiner opined that the Veteran's rhinitis does not impact his ability to work.

After a review of the pertinent evidence, the Board determines that a compensable initial rating for rhinitis is not warranted.  Based on the above, the Veteran's rhinitis has been manifested by drainage, runny nose, runny, nasal congestion, itchy eyes, and coughing up mucous.  A compensable rating under DC 6522 requires greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side or nasal polys.  See 38 C.F.R. § 4.97. While nasal congestion is noted, it is not shown to approximate sufficient obstruction in one or both nasal passage as to warrant a compensable rating under this diagnostic code.

In sum, the preponderance of the evidence is against an initial compensable evaluation for rhinitis, and there is no basis for staged rating of the disability.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

V.  Additional Considerations

In Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veterans Claims (Court) held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's service-connected disability is discussed herein is contemplated by the applicable rating criteria.
To this end, the Veteran's symptoms of rhinitis, which include runny nose, runny, itchy eyes, and coughing up mucous are contemplated by the rating schedule, which recognizes the frequency of such episodes.  For these reasons, the Board finds that the assigned schedular rating is adequate to rate the Veteran's rhinitis. Thus, consideration of whether the Veteran's disability caused marked interference with employment or frequent hospitalization is not required.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

The Board has also considered whether a claim for entitlement to a total disability rating based on individual unemployability (TDIU) has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, the issue of entitlement to a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the September 2012 and November 2015 VA examiners concluded that the Veteran's rhinitis does not impact his ability to work.  The evidence does not show that the issue of whether the Veteran is unable to secure or follow substantial gainful employment due to service-connected disability has been raised by the evidence of record.  Thus, further discussion of a TDIU is unnecessary.


ORDER

The application to reopen a claim of service connection for bilateral hearing loss is granted.

Entitlement to service connection for left ear hearing loss is denied. 

Entitlement to service connection for hypertension is denied. 

Entitlement to an initial compensable rating for rhinitis is denied. 


REMAND

A.  Right Ear Hearing Loss and Tinnitus

The Veteran claims that his right ear hearing loss and tinnitus are due to his military service.  Specifically, he asserts that during the course of his MOS as a medical assistant and basic training, he was exposed to loud noises such a grenades and artillery.  Additionally, he asserts that he experienced right hearing loss since his military service.  As to his tinnitus, he reports that he began experiencing symptoms in the 1980's.  For instance, following his military service in the 1980's, he described that he would mask the ringing noise in his ear by watching television.  See Board hearing transcript dated February 2017.

As indicated above, the Veteran's exposure to loud noise is conceded. 

In a March 2012 VA opinion, the VA reviewer found that the Veteran's right ear hearing loss and tinnitus were not related to his military service.  The VA reviewer's negative opinion was largely based on the absence of hearing loss during service.  Furthermore, the VA reviewer did not consider the Veteran's statements of right ear hearing loss symptoms since service.  Notably, during the February 2017 hearing, the Veteran and his representative requested a new opinion. 

Significantly, the March 2012 VA reviewer's opinion was based primarily on the absence of hearing loss during service.  To this end, the lack of evidence of treatment for right ear hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim).

In light of the assertions by the Veteran's representative and the faulty March 2012 VA opinion, the Board finds that a new VA medical opinion is necessary to determine whether the Veteran's right ear hearing loss and tinnitus are related to his military service.

B.  Back, Arms, and Elbows

The Veteran asserts that during the course of his MOS as a medical assistant and basic training his joints underwent stress, as he was constantly treading through hilly terrain and walking and running with heavy medical equipment.  Furthermore, he indicated that on days that he was not in training his duties included cleaning motor pools.  He testified during the February 2017 hearing, that although he began experiencing joint pain following his service, he did not seek treatment until 2004.
Specifically as to his back, he asserts that during service, he injured his back that resulted in a two week hospital stay during service.

In an undated STR, the Veteran complained of low back pain in the kidneys area.  In an April 1976 STR, the treatment provider noted that the Veteran slipped and fell on the left side of his back and had acing pain.  He denied muscle spasms.  The Veteran was given a hot pack.  In a separate undated STR, the Veteran complained of back pain for two weeks.  The treating physician indicated that the Veteran was unable to bend forward and that he had pain to palpation.  The examining treatment provider assessed a muscle sprain. 

In a September 2012 lay statement, the Veteran's friend stated that she has known the Veteran since 1978 and that he has complained of joint pain since that time.  Also in a September 2012 lay statement, the Veteran's spouses reported that the Veteran has complained of joint pain and arthritis since his military discharge.  

In a November 2012 VA examination, the examiner diagnosed bilateral shoulder osteoarthritis, bilateral elbow osteoarthritis, and lumbar osteoarthritis.  The examiner opined that the back, arms, and elbows are not related to his military service, to include as due to the slip and fall incident during service.  The examiner reasoned that there are a few different notations of the Veteran's back injury; however, the notes are in reference to the one slip and fall incident.  Moreover, the examiner noted that the Veteran's documented slip and fall treatment notes were not provided by a non-health care professional.  The examiner also stated that "there is no nexus connecting the acute and self-limited event with any future events.  The first documentation of any health care is after 2000."  Moreover, the Veteran had a fall in October 2011 and landed on his right size and his current degenerative arthritis is age related arthritis.  Then the examiner concluded and stated "this is not a sequelae of the acute and self-limited trauma in the military there is nothing to link the events."

Importantly, the VA examiner's opinion found that there is "no nexus connecting the acute and self-limited event with any future events.  The first documentation of any health care is after 2000."  To this end, although the Veteran did not seek treatment until 2000, the examiner did not consider the September 2012 lay statements or the Veteran's assertions that he had joint pain since service. 

Therefore, the Board finds that upon remand, a VA addendum opinion should be obtained to determine the etiology of the Veteran's back, bilateral arm, and bilateral shoulder. 

C.  Neck, Knees, Fingers, Wrist

As to the Veteran's neck, knees, fingers, and wrist disabilities, the Veteran asserts that his disabilities are related to his military history.  Specifically, during the February 2017 Board hearing, the Veteran testified that during service, he injured his back resulting in joint pain in his neck, knees, fingers, and wrists.  Furthermore, during the course of his MOS and basic training his joints underwent stress as he was constantly treading through hilly terrain and walking and running with heavy medical equipment.  

To this end, the evidence of record suggests that the Veteran's claimed disabilities may be related to in-service events or injuries; however, he has not been afforded a VA examination to determine the nature and etiology of his claimed neck, knees, fingers, and wrists disabilities.  Accordingly, the Board finds that a remand is necessary to afford the Veteran VA examinations as to his claimed neck, knees, fingers, and wrist disabilities.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since July 2016.  All such available documents should be associated with the claims file.

2.  Arrange for the claims file to be forwarded to a VA audiologist for review and an advisory medical opinion as to the etiology of the right ear hearing loss and tinnitus. The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's medical history as contained in the claims file. 

Following review of the claims file, the audiologist should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the currently diagnosed right ear hearing loss and tinnitus had their onset in service or are otherwise related to the Veteran's military service, to include the claimed in-service noise exposure.  

The audiologist is advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

The audiologist is advised that the Veteran is considered to be competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The audiologist must provide a rationale for each opinion given.

3.  Request an opinion from a VA physician, preceded by review of all relevant electronic records contained in the VBMS and Virtual VA systems (including a copy of this remand along with any records obtained pursuant to this remand) and provide an opinion as to the nature and etiology of the current back, arm, and elbow disabilities. 

Only arrange for the Veteran to undergo further examination(s) by an appropriate physician if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current back, arm, and elbow disabilities had their onset during service, had their onset in the year immediately following service, or is otherwise the result of a disease or injury in service?

The opinion provider must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The examiner is asked to address/comment on the September 2012 lay statements and the Veteran's assertions that he has experienced joint pain since service. 

4.  Then schedule the Veteran for a VA examination(s) to determine the nature and etiology of any neck, knees, fingers, and wrist disabilities.  

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review. 

The examiner should identify all neck, knees, fingers, and wrist disabilities since May 2012. 

Then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current neck, knees, fingers, and wrist disabilities had their onset during service, had their onset in the year immediately following service, or is otherwise the result of a disease or injury in service?

The opinion provider must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The examiner is asked to address/comment on the September 2012 lay statements and the Veteran's assertions that he has experienced joint pain since service.

5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



Department of Veterans Affairs


